By the Court, Sawyer, J.:
A judgment having been recovered in pursuance of the provisions of the statute in the case of The People of the State of California v. Woods, and a tract of land situate in the City of Sacramento, for taxes assessed upon said lot of land, the said land was sold to the plaintiff on the 18th of September, 1865, *270by the Sheriff, under an execution and order of sale issued on said judgment, for the sum of eighty-two dollars sixty-two cents. On the first day of March following, the defendant redeemed the said premises from said sale for taxes, in the mode prescribed by law. Between the time of said sale and the said redemption, the said defendant collected of the tenants in possession, rents to the amount of four hundred dollars. This action is brought by the purchaser at the sale against the owner of the land, to recover from him the amount of the rents and profits thus received after the sale, and before the redemption. The District Court held that plaintiff was not entitled to the rents and profits during the time specified, and rendered judgment for defendants.
Plaintiff claims the rents and profits by virtue of the provisions of the two hundred thirty-sixth section of the Practice Act. This Act had no reference to proceedings for the collection of taxes under the revenue laws of this State, but was intended only to prescribe a course of proceedings in civil cases in the ordinary administration of justice. The revenue laws have since provided for the collection of taxes by means of a suit, and judgment against the parties and lands liable therefor, and such provisions of the Practice Act as are necessary to give effect to the revenue system have been expressly made applicable' to the proceeding. But we do not think it was contemplated, that section two hundred thirty-six should apply to tax sales. We find no provision indicating such an intention. Independent of some express provision to that effect, or necessary implication from statutory provisions, the purchaser at a Sheriff’s sale is not entitled to receive the rents and profits of the land during the period allowed for redemption.
We find no such provision, and none from which the right results as a necessary implication. The judgment of the District Court is correct, and, therefore, affirmed.